TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00238-CV


Julie Montgomery, Appellant

v.


David Stackhouse, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 455,293, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	Appellant Julie Montgomery has filed a motion to abate this appeal.  Appellant is
uncertain whether the trial court's judgment is final and requests time to allow the judgment to be
made final.  See Tex. R. App. P. 27.2 (appellate court may allow an appealed order that is not final
to be modified to be made final and may allow the modified order and all proceedings relating to it
to be included in a supplemental record).  Accordingly, we grant the motion and abate the appeal. 
Appellant should apprise this Court of the status of the judgment on or before October 1, 2003.


 __________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   August 29, 2003